Case 6:21-cv-00162-ADA-JCM Document 138 Filed 06/08/21 Page 1 of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

 

 

for the
Western District of Texas
Jennilyn Salinas, et al., )
Plaintiff )
v. ) Case No. 6:21-cv-00162-ADA-JCM
Nancy Pelosi, et al., )
Defendant )

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

The Republican National Committee

 

Date: 06/08/2021 /s/ Todd Disher

 

Attorney’s signature

Todd Disher, Texas Bar No. 24081854

 

Printed name and bar number

LEHOTSKY KELLER L.L.P.
919 Congress Ave., Ste. 1100
Austin, TX 78701

 

Address

todd@lehotskykeller.com

 

E-mail address

(512) 693-8350

 

Telephone number

(833) 233-2202

 

FAX number
